Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. The Finality of the Office Action issued 1/4/2021 has been withdrawn.
2. Claims 1-3 were amended via After Final Consideration Pilot 2.0 which is herein indicated to be entered. Claim 4 is canceled. Claims 5-8, 11 are withdrawn.
Claims 1-3, 9, 10 are under consideration.

Claim Rejections - 35 USC § 102
3. (previous rejection, withdrawn) Claims 1, 2, 9, 10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffer et al. (US20090202490; previously cited).
Applicant contends: claim 1 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

EXAMINER'S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Robert Joynes on 3/22/2021 (See PTO-413B: Examiner-Initiated Interview Summary).
 

Claims 5-8 have been canceled.

Claims 1-3, 9, 10 are allowable. Claim 11, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions I and IV and species, as set forth in the Office action mailed on 4/2/2020, is hereby withdrawn and claim 11 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

1.    (Currently Amended) A mutant of an adeno-associated virus (AAV) capsid protein, comprising one or more amino acid replacements in a PLA2 domain as compared with the amino acid sequence of a wild-type AAV capsid protein,
wherein the one or more amino acid replacements comprise an amino acid replacement of alanine at position 68 in the amino acid sequence of AAV2 VP1 capsid protein, and said 
wherein the mutant is a mutant of AAV2 capsid protein.

2.    (Currently Amended) The mutant of an AAV capsid protein according to claim 1, wherein the one or more amino acid replacements comprise a replacement of alanine at position 68 by valine (A68V), in the amino acid sequence of AAV2 VP1 capsid protein, and said position 

3.    (Currently Amended) The mutant of an AAV capsid protein according to claim 1, wherein the one or more amino acid replacements comprise:
(a) a replacement of alanine at position 3 by threonine (A3T),
(b) a replacement of tyrosine at position 6 by histidine (Y6H), and 
(c) a replacement of alanine at position 68 by valine (A68V)
in the amino acid sequence of AAV2 VP1 capsid protein, and the positions indicated in 

Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: the AAV capsid protein as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	6. Claims 1-3, 9-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648